    Case: 1:20-cv-05965 Document #: 2 Filed: 10/08/20 Page 1 of 1 PageID #:7




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                          ORDER OF THE EXECUTIVE
                                 COMMITTEE
        It appearing that the Hon. Edmond E. Chang is presiding over MDL 2964
 (20cv5965, In Re: Society Insurance Company Covid-19 Business Interruption
 Protection Insurance Litigation); and

            It further appearing that the cases listed below falls within the scope of MDL 2964;
therefore

         IT IS HEREBY ORDERED, that the Clerk is to reassign the cases listed below to
the Hon. Emond E. Chang and designated Magistrate Judge Jeffrey Cummings.


Judge            Case No.        Caption
Chang            20cv02005       Big Onion Tavern Group, LLC et al v. Society Insurance, Inc.
Leinenweber      20cv02068       Billy Goat Tavern I, Inc. et al v. Society Insurance
Wood             20cv02514       Biscuit Cafe Inc. et al v. Society Insurance, Inc.
Dow              20cv02524       Dunlays Management Services, LLC et al v. Society Insurance
Pallmeyer        20cv02546       JDS 1455, Inc. v. Society Insurance
Lee              20cv02589       351 Kingsbury Corner, LLC v. Society Insurance
Lee              20cv02641       Roscoe Same LLC et al v. Society Insurance
Chang            20cv02692       Kedzie Boulevard Cafe Inc et al v. Society Insurance Inc.
Tharp            20cv02813       Valley Lodge Corp v. Society Insurance, a mutual company
Blakey           20cv03142       The Barn Investment LLC et al v. Society Insurance
Aspen            20cv03164       Purple Pig Cheese Bar & Pork Store, LLC v. Society Insurance
Kennelly         20cv03251       Ciao Baby On Main LLC v. Society Insurance Inc.
Shah             20cv03263       Cardelli Enterprise, L.L.C. v. Society Insurance
Dow              20cv03432       726 West Grand LLC et al v. Society Insurance
Rowland          20cv03896       Deerfield Italian Kitchen, Inc. v. Society Insurance, Inc.
Norgle           20cv03959       The Whistler LLC et al v. Society Mutual Insurance Company
Lefkow           20cv04178       Riverside Enterprises, LLC v. Society Insurance
Pallmeyer        20cv05934       1300 Restaurant Corp. v. Society Insurance Inc.

                                      ENTER:

                                   FOR THE EXECUTIVE COMMITTEE



                                   ________________________________________________
                                   Chief Judge Rebecca R. Pallmeyer



 Dated at Chicago, Illinois this 8th day of October, 2020.
